Exhibit 10.3

TAX RECEIVABLE AGREEMENT

This TAX RECEIVABLE AGREEMENT (as amended from time to time, this “Agreement”),
dated as of November 13, 2007, is hereby entered into by and among Och-Ziff
Capital Management Group LLC, a Delaware limited liability company (“Parent”),
Och-Ziff Holding Corporation, a Delaware corporation (the “Corporation”),
Och-Ziff Holding LLC, a Delaware limited liability company (“Holdings”), OZ
Management LP, a Delaware limited partnership (“OZ Management”), OZ Advisors LP,
a Delaware limited partnership (“OZ Advisors”) (OZ Management and OZ Advisors,
together with all other Persons (as defined herein) in which the Corporation
acquires a general partnership interest, managing member interest or similar
interest after the date hereof and who execute and deliver a joinder
contemplated in Section 7.14, the “Operating Group Entities”), OZ Advisors II
LP, a Delaware limited partnership (“OZ Advisors II”, and together with the
Operating Group Entities, the “Partnerships”), and each of the undersigned
parties hereto identified as “Partners.”

RECITALS

WHEREAS, the Partners hold interests as partners in each of the Operating Group
Entities and are selling a portion of such interests (the “Initial Sale”) as
described in the registration statement on Form S-1 initially filed with the
Securities and Exchange Commission on July 2, 2007 (Registration
No. 333-144256), as amended prior to the date hereof;

WHEREAS, the Partners hold limited partnership interests (“Operating Partnership
Units”) in each of the Operating Group Entities, each of which is treated as a
partnership for U.S. Federal income tax purposes;

WHEREAS, the Corporation is the general partner of each of the Operating Group
Entities, and will hold Operating Partnership Units in each of the Operating
Group Entities;

WHEREAS, the Partnership Units are exchangeable with the Partnerships for
Class A shares (the “Class A Shares”) in Och-Ziff Capital Management Group LLC,
a Delaware limited liability company (the “Parent”) and/or cash pursuant to the
Exchange Agreement;

WHEREAS, the Operating Group Entities, and each of their direct and indirect
Subsidiaries treated as partnerships for United States Federal income tax
purposes (other than an OZ Fund), will have in effect an election under section
754 of the Internal Revenue Code of 1986, as amended (the “Code”), for the
Taxable Year of the IPO Date and for each other Taxable Year in which an
exchange by a Partner of Operating Partnership Units for Class A Shares and/or
cash occurs, which election is intended to result in an adjustment to the tax
basis of the



--------------------------------------------------------------------------------

assets owned by the Operating Group Entities and such subsidiaries, solely with
respect to the Corporation, at the time of an exchange by a Partner of Operating
Partnership Units for Class A Shares and/or cash or any other acquisition of
Operating Partnership Units for cash or otherwise, including the Initial Sale
(collectively, an “Exchange”) (such time, the “Exchange Date”) (such assets and
any asset whose tax basis is determined, in whole or in part, by reference to
the adjusted basis of any such asset, the “Adjusted Assets”) by reason of such
Exchange and the receipt of payments under this Agreement;

WHEREAS, the income, gain, loss, expense and other Tax items of (i) the
Operating Group Entities and such subsidiaries solely with respect to the
Corporation may be affected by the Basis Adjustment (defined below) with respect
to the Adjusted Assets and (ii) the Corporation may be affected by the Imputed
Interest (as defined below); and

WHEREAS, the parties to this Agreement desire to make certain arrangements with
respect to the effect of the Basis Adjustment and Imputed Interest on the actual
liability for Taxes of the Corporation.

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Definitions. As used in this Agreement, the terms set forth in this Article I
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined).

“Adjusted Asset” is defined in the Preamble.

“Advisory Firm” means Skadden, Arps, Slate, Meagher & Flom LLP, Ernst & Young
LLP, any other “big four” accounting firm or any other law firm that is
nationally recognized as being expert in Tax matters and that is agreed to by
the Board of Directors of the Parent (as defined in the Partnership Agreement of
the Parent).

“Advisory Firm Letter” shall mean a letter from the Advisory Firm stating that
the relevant schedule, notice or other information to be provided by the
Corporation to the Applicable Partner and all supporting schedules and work
papers were prepared in a manner consistent with the terms of this Agreement
and, to the extent not expressly provided in this Agreement, on a reasonable
basis in light of the facts and law in existence on the date such schedule,
notice or other information is delivered to the Applicable Partner.

 

2



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.

“Agreed Rate” means LIBOR plus 100 basis points.

“Agreement” is defined in the preamble of this Agreement.

“Amended Schedule” is defined in Section 2.04(b) of this Agreement.

“Amount Realized” means, in respect of an Exchange by an Applicable Partner, the
amount that is deemed for purposes of this Agreement to be the amount realized
by the Applicable Partner on the Exchange, which shall be the sum of (i) the
Market Value of the Class A Shares, the amount of cash and the amount or fair
market value of other consideration transferred to the Exchanging Member in the
Exchange and (ii) the Share of Liabilities attributable to the Units Exchanged.

“Applicable Partner” means any present or former Partner to whom any portion of
a Realized Tax Benefit is Attributable hereunder.

“Attributable”: The portion of any Realized Tax Benefit of the Corporation that
is “Attributable” to any present or former Partner other than the Corporation
shall be determined by reference to the assets from which arise the
depreciation, amortization or other similar deductions for recovery of cost or
basis (“Depreciation”) and with respect to Imputed Interest that produce the
Realized Tax Benefit, under the following principles:

 

  (i) Any Realized Tax Benefit arising from a deduction to the Corporation with
respect to a Taxable Year for Depreciation arising in respect of a Basis
Adjustment to an Adjusted Asset is Attributable to the Applicable Partner to the
extent that the ratio of all Depreciation for the Taxable Year in respect of
Basis Adjustments resulting from all Exchanges by the Applicable Partner bears
to the aggregate of all Depreciation for the Taxable Year in respect of Basis
Adjustments resulting from all Exchanges by all Partners.

 

  (ii) Any Realized Tax Benefit arising from a deduction to the Corporation with
respect to a Taxable Year in respect of Imputed Interest is Attributable to the
Applicable Partner that is required to include the Imputed Interest in income
(without regard to whether such Partner is actually subject to tax thereon).



--------------------------------------------------------------------------------

“Basis Adjustment” means the adjustment to the Tax basis of an Adjusted Asset
under section 732 of the Code (in situations where, as a result of one or more
Exchanges, a Partnership becomes an entity that is disregarded as separate from
its owner for tax purposes) or sections 743(b) and 754 of the Code (including in
situations where, following an Exchange, a Partnership remains in existence as
an entity for Tax purposes) and, in each case, comparable sections of state,
local and foreign Tax laws (as calculated under Section 2.01 of this Agreement)
as a result of an Exchange and the payments made pursuant to this Agreement.
Notwithstanding any other provision of this Agreement, the amount of any Basis
Adjustment resulting from (i) an Exchange of one or more Partnership Units shall
be determined without regard to any Pre-Exchange Transfer of such Partnership
Units and as if any such Pre-Exchange Transfer had not occurred.

A “Beneficial Owner” of a security is a Person who directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise has
or shares: (i) voting power, which includes the power to vote, or to direct the
voting of, such security and/or (ii) investment power, which includes the power
to dispose, or to direct the disposition of, such security. The terms
“Beneficially Own” and “Beneficial Ownership” shall have correlative meanings.

“Board” means the board of directors of the Parent.

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of New York shall not be regarded as a Business Day.

“Change of Control” means the occurrence of any of the following events:

 

  (i) any Person or any group of Persons acting together which would constitute
a “group” for purposes of section 13(d) of the Securities and Exchange Act of
1934, or any successor provisions thereto, excluding a group of Persons, which,
if it includes any Original Partner or any of his Affiliates, includes all
Original Partners then employed by Parent or any of its Affiliates, is or
becomes the Beneficial Owner, directly or indirectly, of securities of the
Parent representing more than fifty percent (50%) of the combined voting power
of the Parent’s then outstanding voting securities; or

 

  (ii)

the following individuals cease for any reason to constitute a majority of the
number of directors of the Parent then serving: individuals who, on the date of
the consummation of the initial public offering of Class A Shares, constitute
the Board and any new director (other than a director whose initial assumption
of office is in connection with an actual or threatened election contest,
including but not limited to a consent solicitation, relating



--------------------------------------------------------------------------------

 

to the election of directors of the Parent) whose appointment or election by the
Board or nomination for election by the Parent’s shareholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date of the consummation of the
initial public offering of Class A Shares or whose appointment, election or
nomination for election was previously so approved or recommended by the
directors referred to in this clause (ii); or

 

  (iii) there is consummated a merger or consolidation of the Parent or any
direct or indirect subsidiary of the Parent with any other corporation or other
entity, and, immediately after the consummation of such merger or consolidation,
either (x) the Board immediately prior to the merger or consolidation does not
constitute at least a majority of the board of directors of the company
surviving the merger or, if the surviving company is a subsidiary, the ultimate
parent thereof, or (y) all of the Persons who were the respective Beneficial
Owners of the voting securities of the Parent immediately prior to such merger
or consolidation do not Beneficially Own, directly or indirectly, more than 50%
of the combined voting power of the then outstanding voting securities of the
Person resulting from such merger or consolidation; or

 

  (iv) the shareholders of the Parent approve a plan of complete liquidation or
dissolution of the Parent or there is consummated an agreement or series of
related agreements for the sale or other disposition, directly, or indirectly,
by the Parent of all or substantially all of the Parent’s assets, other than
such sale or other disposition by the Parent of all or substantially all of the
Parent’s assets to an entity, at least fifty percent (50%) of the combined
voting power of the voting securities of which are owned by shareholders of the
Parent in substantially the same proportions as their ownership of the Parent
immediately prior to such sale.

Notwithstanding the foregoing, except with respect to clause (ii) and clause
(iii)(x) above, a “Change of Control” shall not be deemed to have occurred by
virtue of the consummation of any transaction or series of integrated
transactions immediately following which the record holders of the shares of the
Parent immediately prior to such transaction or series of transactions continue
to have substantially the same proportionate ownership in an entity which owns
all or substantially all of the assets of the Parent immediately following such
transaction or series of transactions.

“Class A Shares” is defined in the recitals of this Agreement.

“Class B Shares” means the Class B shares in the Parent.

“Code” is defined in the recitals of this Agreement.



--------------------------------------------------------------------------------

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Corporate Entity” is defined in Section 7.11(a)(i) of this Agreement.

“Corporation” is defined in the Preamble of this Agreement.

“Corporation Return” means the U.S. federal Tax Return and/or state and/or local
and/or foreign Tax Return, as applicable, of the Corporation filed with respect
to Taxes of any Taxable Year.

“Cumulative Net Realized Tax Benefit” for a Taxable Year means the cumulative
amount of Realized Tax Benefits for all Taxable Years of the Corporation, up to
and including such Taxable Year, net of the cumulative amount of Realized Tax
Detriments for the same period. The Realized Tax Benefit and Realized Tax
Detriment for each Taxable Year shall be determined based on the most recent Tax
Benefit Schedule or Amended Schedule, if any, in existence at the time of such
determination.

“Default Rate” means LIBOR plus 500 basis points.

“Determination” shall have the meaning ascribed to such term in section 1313(a)
of the Code or similar provision of state, local and foreign tax law, as
applicable, or any other event (including the execution of a Form 870-AD) that
finally and conclusively establishes the amount of any liability for Tax.

“Dispute” has the meaning set forth in Section 7.08(a).

“Early Termination Date” means the date of an Early Termination Notice for
purposes of determining the Early Termination Payment.

“Early Termination Notice” is defined in Section 4.02 of this Agreement.

“Early Termination Schedule” is defined in Section 4.02 of this Agreement.

“Early Termination Payment” is defined in Section 4.03(b) of this Agreement.



--------------------------------------------------------------------------------

“Early Termination Rate” means the lesser of (i) 6.5% and (ii) LIBOR plus 100
basis points.

“Exchange” is defined in the recitals of this Agreement, and “Exchanged” and
“Exchanging” shall have correlative meanings.

“Exchange Agreement” means the Exchange Agreement by and among OZ Management LP,
OZ Advisors LP, OZ Advisors II LP and the Partners from time to time party
thereto.

“Exchange Basis Schedule” is defined in Section 2.02 of this Agreement.

“Exchange Date” is defined in the recitals of this Agreement.

“Exchange Payment” is defined in Section 5.01.

“Excluded Assets” is defined in Section 7.11(c) of this Agreement.

“Expert” is defined in Section 7.09 of this Agreement.

“Holdings” is defined in the recitals of this Agreement.

“Holdings Group Partnership” means OZ Advisors II and all other Persons (as
defined herein) in which Holdings acquires a general partnership interest,
managing member interest or similar interest on or after the date hereof.

“Holdings Group Partnership Unit” means an interest in capital or profits,
whether specified as a unit or otherwise, in a Holdings Group Partnership.

“Hypothetical Tax Liability” means, with respect to any Taxable Year, the
liability for Taxes of the Corporation (or the Partnerships, but only with
respect to Taxes imposed on the Partnerships and allocable to the Corporation)
using the same methods, elections, conventions and similar practices used on the
relevant Corporation Return but using the Non-Stepped Up Tax Basis instead of
the tax basis reflecting the Basis Adjustments of the Adjusted Assets and
excluding any deduction attributable to Imputed Interest.

“Imputed Interest” shall mean any interest imputed under section 1272, 1274 or
483 or other provision of the Code and any similar provision of state, local and
foreign tax law with respect to a Corporation’s payment obligations under this
Agreement.



--------------------------------------------------------------------------------

“IPO Date” means the date on which Class A Shares in Parent are sold in an
initial public offering.

“IRS” means the United States Internal Revenue Service.

“LIBOR” means for each month (or portion thereof) during any period, an interest
rate per annum equal to the rate per annum reported, on the date two days prior
to the first day of such month, on the Telerate Page 3750 (or if such screen
shall cease to be publicly available, as reported on Reuters Screen page “LIBO”
or by any other publicly available source of such market rate) for London
interbank offered rates for U.S. dollar deposits for such month (or portion
thereof).

“Market Value” shall mean the closing price of the Class A Shares on the
applicable Exchange Date on the national securities exchange or interdealer
quotation system on which such Class A Shares are then traded or listed, as
reported by the Wall Street Journal; provided that if the closing price is not
reported by the Wall Street Journal for the applicable Exchange Date, then the
Market Value shall mean the closing price of the Class A Shares on the Business
Day immediately preceding such Exchange Date on the national securities exchange
or interdealer quotation system on which such Class A Shares are then traded or
listed, as reported by the Wall Street Journal; provided further, that if the
Class A Shares are not then listed on a National Securities Exchange or
Interdealer Quotation System, “Market Value” shall mean the cash consideration
paid for Class A Shares, or the fair market value of the other property
delivered for Class A Shares, as determined by the Board of Directors of the
Corporation in good faith.

“Material Objection Notice” has the meaning set forth in Section 4.02.

“Net Tax Benefit” has the meaning set forth in Section 3.01(b).

“Non-Stepped Up Tax Basis” means, with respect to any asset at any time, the tax
basis that such asset would have had at such time if no Basis Adjustment had
been made.

“Objection Notice” has the meaning set forth in Section 2.04(a).

“Operating Group Entities” is defined in the Preamble.

“Operating Partnership Units” is defined in the recitals to this Agreement.



--------------------------------------------------------------------------------

“Original Partners” means each of the Partners party hereto on the date of
execution of this Agreement.

“OZ Advisors II” is defined in the Preamble.

“OZ Fund” means (i) any private equity fund, hedge fund or any other public or
private investment fund managed, directly or indirectly, by any Operating Group
Entity or any of its Subsidiaries or Affiliates or any of its investment
advisors and (ii) any Subsidiary of any such fund.

“Parent” is defined in the Preamble.

“Partner” means each party hereto (other than Parent, the Corporation, Holdings
and the Partnerships) and each other individual who from time to time executes a
joinder to this Agreement in form and substance reasonably satisfactory to the
Corporation.

“Partnerships” is defined in the recitals of this Agreement.

“Partnership Agreement” means, with respect to a Partnership, the Amended and
Restated Limited Partnership Agreement of such Partnership, as such is from time
to time amended or restated.

“Partnership Units” means Holdings Group Partnership Units and Operating
Partnership Units.

“Payment Date” means any date on which a payment is required to be made pursuant
to this Agreement.

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

“Pre-Exchange Transfer” means any transfer (including upon the death of a
Partner) of one or more Partnership Units (i) that occurs prior to an Exchange
of such Partnership Units, and (ii) to which section 743(b) of the Code applies.



--------------------------------------------------------------------------------

“Realized Tax Benefit” means, for a Taxable Year and for all Taxes collectively,
the net excess, if any, of the Hypothetical Tax Liability over the actual
liability for Taxes of the Corporation (or the Partnerships, but only with
respect to Taxes imposed on the Partnerships and allocable to the Corporation
for such Taxable Year), such actual Tax liability to be computed with the
adjustments described in this Agreement. If all or a portion of the actual
liability for Taxes of the Corporation, or the Partnerships (but only with
respect to Taxes imposed on the Partnerships and allocable to the Corporation
for such Taxable Year), for the Taxable Year arises as a result of an audit by a
Taxing Authority of any Taxable Year, such liability shall not be included in
determining the Realized Tax Benefit unless and until there has been a
Determination.

“Realized Tax Detriment” means, for a Taxable Year and for all Taxes
collectively, the net excess, if any, of the actual liability for Taxes of the
Corporation (or the Partnerships, but only with respect to Taxes imposed on the
Partnerships and allocable to the Corporation for such Taxable Year) over the
Hypothetical Tax Liability for such Taxable Year, such actual Tax liability to
be computed with the adjustments described in this Agreement. If all or a
portion of the actual liability for Taxes of the Corporation, or the
Partnerships (but only with respect to Taxes imposed on the Partnerships and
allocable to the Corporation for such Taxable Year), for the Taxable Year arises
as a result of an audit by a Taxing Authority of any Taxable Year, such
liability shall not be included in determining the Realized Tax Detriment unless
and until there has been a Determination.

“Receivable” of a Partner means such Partner’s rights, interests, and
entitlements hereunder as of the date of this Agreement.

“Reconciliation Dispute” has the meaning set forth in Section 7.09.

“Reconciliation Procedures” shall mean those procedures set forth in
Section 7.09 of this Agreement.

“Schedule” means any Exchange Basis Schedule, Tax Benefit Schedule and the Early
Termination Schedule.

“Share of Liabilities” means, as to any Partnership Unit at the time of an
exchange, the portion of the relevant Partnership’s “liabilities” (as such term
is defined in section 752 and section 1001 of the Code) allocated to that
Partnership Unit pursuant to section 752 of the Code and the applicable Treasury
Regulations.

“Subsequent Exchange” is defined in Section 4.01(a) of this Agreement.

“Subsidiaries” means, with respect to any Person, as of any date of
determination, any other Person as to which such Person, owns, directly or
indirectly, or otherwise controls more than 50% of the voting shares or other
similar interests or the sole general partner interest or managing member or
similar interest of such Person.



--------------------------------------------------------------------------------

“Tax Benefit Payment” is defined in Section 3.01(b) of this Agreement.

“Tax Benefit Schedule” is defined in Section 2.03 of this Agreement.

“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to Taxes (including any attached schedules), including,
without limitation, any information return, claim for refund, amended return and
declaration of estimated Tax.

“Taxable Year” means a taxable year as defined in section 441(b) of the Code or
comparable section of state, local or foreign tax law, as applicable, (and,
therefore, for the avoidance of doubt, may include a period of less than 12
months for which a Tax Return is made) ending on or after an Exchange Date in
which there is a Basis Adjustment due to an Exchange.

“Taxes” means any and all U.S. federal, state, local and foreign taxes,
assessments or similar charges that are based on or measured with respect to net
income or profits, whether on an exclusive or on an alternative basis, and any
interest related to such Tax.

“Taxing Authority” shall mean any domestic, foreign, federal, national, state,
county or municipal or other local government, any subdivision, agency,
commission or authority thereof, or any quasi-governmental body exercising any
taxing authority or any other authority exercising Tax regulatory authority.

“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including corresponding provisions and
succeeding provisions) as in effect for the relevant taxable period.

“Valuation Assumptions” shall mean, as of an Early Termination Date, the
assumptions that (1) in each Taxable Year ending on or after such Early
Termination Date, the Corporation will have taxable income sufficient to fully
utilize the deductions arising from the Basis Adjustment and the Imputed
Interest during such Taxable Year, (2) the federal income tax rates and state,
local and foreign income tax rates that will be in effect for each such Taxable
Year will be those specified for each such Taxable Year by the Code and other
law as in effect on the Early Termination Date, (3) any loss carryovers
generated by the Basis Adjustment or the Imputed Interest and available as of
the date of the Early Termination Schedule will be utilized by the Corporation
on a pro rata basis from the date of the Early Termination Schedule through the
scheduled expiration date of such loss carryovers, (4) any non-amortizable
assets are deemed to be disposed of on the fifteenth anniversary of the earlier
of the Basis Adjustment and the Early Termination Date, provided, that in the
event of a Change of Control non-amortizable assets shall be deemed disposed of
at the earlier of (i) the time of sale of the relevant asset or (ii) as
generally provided in this Valuation Assumption (4) and (5) if, at the Early
Termination Date, there are Units that have not been Exchanged, then each such
Unit shall be deemed to be Exchanged for the Market Value of the Class A Shares
and the amount of cash that would be transferred if the Exchange occurred on the
Early Termination Date.



--------------------------------------------------------------------------------

ARTICLE II

DETERMINATION OF REALIZED TAX BENEFIT

Section 2.01 Basis Adjustment. For purposes of this Agreement, as a result of an
Exchange, each Operating Group Entity shall be deemed to be entitled to a Basis
Adjustment for each of its Adjusted Assets with respect to the Corporation, the
amount of which Basis Adjustment shall be the excess, if any, of (i) the sum of
(x) the Amount Realized by the Applicable Member in the Exchange, to the extent
attributable to such Adjusted Asset, plus (y) the amount of payments made
pursuant to this Agreement with respect to such Exchange, to the extent
attributable to such Adjusted Asset, over (ii) the Corporation’s share of the
Operating Group Entity’s Tax basis for such Adjusted Asset immediately after the
Exchange, attributable to the Operating Partnership Units Exchanged, determined
as if (x) the Operating Group Entity remains in existence as an entity for tax
purposes, and (y) the Operating Group Entity had not made the election provided
by section 754 of the Code. For the avoidance of doubt, payments made under this
Agreement shall not be treated as resulting in a Basis Adjustment to the extent
such payments are treated as Imputed Interest.

Section 2.02 Exchange Basis Schedule. Within 120 calendar days after the filing
of the U.S. federal income tax return of the Corporation for each Taxable Year
in which any Exchange has been effected, the Corporation shall deliver to the
Applicable Partner a schedule (the “Exchange Basis Schedule”) that shows, in
reasonable detail, for purposes of Taxes, (i) the actual unadjusted tax basis of
the Adjusted Assets as of each applicable Exchange Date, (ii) the Basis
Adjustment with respect to the Adjusted Assets as a result of the Exchanges
effected in such Taxable Year and all prior Taxable Years, calculated (a) in the
aggregate and (b) solely with respect to Exchanges by the Applicable Partner,
(iii) the period or periods, if any, over which the Adjusted Assets are
amortizable and/or depreciable and (iv) the period or periods, if any, over
which each Basis Adjustment is amortizable and/or depreciable (which, for
non-amortizable assets shall be based on the Valuation Assumptions).

Section 2.03 Tax Benefit Schedule. Within 120 calendar days after the filing of
the U.S. federal income tax return of the Corporation for any Taxable Year in
which there is a Realized Tax Benefit or Realized Tax Detriment, the Corporation
shall provide to the Applicable Partner a schedule showing, in reasonable
detail, the calculation of the Realized Tax Benefit or Realized Tax Detriment
for such Taxable Year (a “Tax Benefit Schedule”). The Schedule will become final
as provided in Section 2.04(a) and may be amended as provided in Section 2.04(b)
(subject to the procedures set forth in Section 2.04(b)).



--------------------------------------------------------------------------------

Section 2.04 Procedures, Amendments

(a) Procedure. Every time the Corporation delivers to the Applicable Partner an
applicable Schedule under this Agreement, including any Amended Schedule
delivered pursuant to Section 2.04(b), but excluding any Early Termination
Schedule or amended Early Termination Schedule, the Corporation shall also
(x) deliver to the Applicable Partner schedules and work papers providing
reasonable detail regarding the preparation of the Schedule and an Advisory Firm
Letter supporting such Schedule and (y) allow the Applicable Partner reasonable
access at no cost to the appropriate representatives at the Corporation and the
Advisory Firm in connection with a review of such Schedule. The applicable
Schedule shall become final and binding on all parties unless the Applicable
Partner, within 30 calendar days after receiving an Exchange Basis Schedule or
amendment thereto or within 30 calendar days after receiving a Tax Benefit
Schedule or amendment thereto, provides the Corporation with notice of a
material objection to such Schedule (“Objection Notice”) made in good faith. If
the parties, for any reason, are unable to successfully resolve the issues
raised in such notice within 30 calendar days of receipt by the Corporation of
an Objection Notice, if with respect to an Exchange Basis Schedule, or within 30
calendar days of receipt by the Corporation of an Objection Notice, if with
respect to a Tax Benefit Schedule, after such Schedule was delivered to the
Applicable Partner, the Corporation and the Applicable Partner shall employ the
reconciliation procedures as described in Section 7.09 of this Agreement (the
“Reconciliation Procedures”).

(b) Amended Schedule. The applicable Schedule for any Taxable Year may be
amended from time to time by the Corporation (i) in connection with a
Determination affecting such Schedule, (ii) to correct material inaccuracies in
the Schedule identified as a result of the receipt of additional factual
information relating to a Taxable Year after the date the Schedule was provided
to the Applicable Partner, (iii) to comply with the Expert’s determination under
the Reconciliation Procedures, (iv) to reflect a material change in the Realized
Tax Benefit or Realized Tax Detriment for such Taxable Year attributable to a
carryback or carryforward of a loss or other tax item to such Taxable Year,
(v) to reflect a material change in the Realized Tax Benefit or Realized Tax
Detriment for such Taxable Year attributable to an amended Tax Return filed for
such Taxable Year, or (vi) to adjust the Exchange Basis Schedule to take into
account payments made pursuant to this Agreement (such Schedule, an “Amended
Schedule”).



--------------------------------------------------------------------------------

ARTICLE III

TAX BENEFIT PAYMENTS

Section 3.01 Payments

(a) Payments. Within five (5) calendar days of a Tax Benefit Schedule delivered
to an Applicable Partner becoming final in accordance with Section 2.04(a), the
Corporation shall pay to the Applicable Partner for such Taxable Year the Tax
Benefit Payment determined pursuant to Section 3.01(b) in the amount
Attributable to the Applicable Partner. Each such Tax Benefit Payment shall be
made by wire transfer of immediately available funds to a bank account of the
Applicable Partner previously designated by such Partner to the Corporation. For
the avoidance of doubt, no Tax Benefit Payment shall be made in respect of
estimated tax payments, including, without limitation, federal income tax
payments.

(b) A “Tax Benefit Payment” means an amount, not less than zero, equal to the
sum of the Net Tax Benefit and the Interest Amount. The “Net Tax Benefit” for
each Taxable Year shall be an amount equal to the excess, if any, of 85% of the
Cumulative Net Realized Tax Benefit as of the end of such Taxable Year over the
total amount of payments previously made under this Section 3.01, excluding
payments attributable to Interest Amount; provided, however, that for the
avoidance of doubt, no Partner shall be required to return any portion of any
previously made Tax Benefit Payment. The “Interest Amount” for a given Taxable
Year shall equal the interest on the Net Tax Benefit for such Taxable Year
calculated at the Agreed Rate from the due date (without extensions) for filing
the Corporation Return with respect to Taxes for the most recently ended Taxable
Year until the Payment Date. Notwithstanding the foregoing, for each Taxable
Year ending on or after the date of a Change of Control, all Tax Benefit
Payments, whether paid with respect to Units that were Exchanged (i) prior to
the date of such Change of Control or (ii) on or after the date of such Change
of Control, shall be calculated by using Valuation Assumptions (1), (3), and
(4), substituting in each case the terms “the date on which a Change of Control
becomes effective” for an “Early Termination Date”. The Net Tax Benefit and the
Interest Amount shall be determined separately with respect to each separate
Exchange, on a Partnership Unit-by-Partnership Unit basis by reference to the
Amount Realized by the Applicable Partner on the Exchange of a Partnership Unit
and the resulting Basis Adjustment to the Corporation.

Section 3.02 No Duplicative Payments. It is intended that the provisions of this
Agreement will not result in duplicative payment of any amount (including
interest) required under this Agreement. It is also intended that the provisions
of this Agreement will result in 85% of the Corporation’s Cumulative Net
Realized Tax Benefit, and the Interest Amount thereon, being paid to the
Partners pursuant to this Agreement. The provisions of this Agreement shall be
construed in the appropriate manner so that these fundamental results are
achieved.

Section 3.03 Pro Rata Payments. For the avoidance of doubt, to the extent
(i) the Corporation’s deductions with respect to any Basis Adjustment is limited
in a particular Taxable Year or (ii) the Corporation lacks sufficient funds to
satisfy its obligations to make all Tax



--------------------------------------------------------------------------------

Benefit Payments due in a particular Taxable Year, the limitation on the
deductions, or the Tax Benefit Payments that may be made, as the case may be,
shall be taken into account or made for the Applicable Partner in the same
proportion as Tax Benefit Payments would have been made absent the limitations
set forth in clauses (i) and (ii) of this paragraph, as applicable.

Section 3.04 Opt-Out.

(a) Notwithstanding Section 3.01, prior to an Exchange, an Applicable Partner
may elect not to receive any payments under this Agreement with respect to such
Exchange, by delivering written notice evidencing such election, reasonably
satisfactory in form and substance to the Corporation, to the Corporation at
least 10 Business Days prior to the Closing Date of the relevant Exchange. Such
notice of election, when delivered, shall be irrevocable; provided, however,
that a revocation of an Exchange under the Exchange Agreement shall constitute a
revocation of any notice of election with respect to the Class A Units the
Exchange of which so has been revoked, and such notice of election shall be
without further force and effect to the extent so treated as revoked; provided
further, that no revocation of a previously delivered notice of election other
than a revocation resulting as provided in the foregoing proviso shall be
permitted.

(b) This Agreement shall not apply to any Exchange to the extent such Exchange
is covered by a notice of election delivered pursuant to Section 3.04(a) (to the
extent such notice of election continues in effect), and all computations
hereunder, including the computation of any Tax Benefit Payments and
determination of any amounts Attributable to any Partner, shall be made without
taking into account Exchanges covered by any such notice of election. For the
avoidance of doubt, an Applicable Partner that makes an election pursuant to
Section 3.04(a) shall remain entitled to payments under this Agreement with
respect to any Exchanges with respect to which no election has been made (and
continues in effect) pursuant to Section 3.04(a).

ARTICLE IV

TERMINATION

Section 4.01 Early Termination and Breach of Agreement.

(a) The Corporation may terminate this Agreement with respect to all of the
Partnership Units held (or previously held and exchanged) by all Partners at any
time by paying to all of the Partners the Early Termination Payment; provided,
however, that this Agreement shall only terminate upon the receipt of the Early
Termination Payment by all Partners, and provided, further, that the Corporation
may withdraw any notice to execute its termination rights under this
Section 4.01(a) prior to the time at which any Early Termination Payment has
been paid. Upon payment of the Early Termination Payments by the Corporation,
neither the Applicable Partners nor the Corporation shall have any further
payment obligations under this Agreement in respect of such Partners, other than
for any (a) Tax Benefit Payment



--------------------------------------------------------------------------------

agreed to by the Corporation and an Applicable Partner as due and payable but
unpaid as of the Early Termination Notice and (b) Tax Benefit Payment due for
the Taxable Year ending with or including the date of the Early Termination
Notice (except to the extent that the amount described in clause (b) is included
in the Early Termination Payment). For the avoidance of doubt, if an Exchange
occurs after the Corporation makes the Early Termination Payments with respect
to all Partners, the Corporation shall have no obligations under this Agreement
with respect to such Exchange, and its only obligations under this Agreement in
such case shall be its obligations to all Partners under Section 4.03(a).

(b) In the event that the Corporation breaches any of its material obligations
under this Agreement, whether as a result of failure to make any payment when
due, failure to honor any other material obligation required hereunder or by
operation of law as a result of the rejection of this Agreement in a case
commenced under the Bankruptcy Code or otherwise, then all obligations hereunder
shall be accelerated and such obligations shall be calculated as if an Early
Termination Notice had been delivered on the date of such breach and shall
include, but not be limited to, (1) the Early Termination Payment calculated as
if an Early Termination Notice had been delivered on the date of a breach,
(2) any Tax Benefit Payment agreed to by the Corporation and any Partners as due
and payable but unpaid as of the date of a breach, and (3) any Tax Benefit
Payment due for the Taxable Year ending with or including the date of a breach.
Notwithstanding the foregoing, in the event that the Corporation breaches this
Agreement, the Partners shall be entitled to elect to receive the amounts set
forth in clauses (1), (2) and (3), above or to seek specific performance of the
terms hereof. The parties agree that the failure to make any payment due
pursuant to this Agreement within three months of the date such payment is due
shall be deemed to be a breach of a material obligation under this Agreement for
all purposes of this Agreement, and that it will not be considered to be a
breach of a material obligation under this Agreement to make a payment due
pursuant to this Agreement within three months of the date such payment is due.

(c) The undersigned parties hereby acknowledge and agree that the timing,
amounts and aggregate value of Tax Benefit Payments pursuant to this Agreement
are not reasonably ascertainable.

Section 4.02 Early Termination Notice. If the Corporation chooses to exercise
its right of early termination under Section 4.01 above, the Corporation shall
deliver to each Partner notice of such intention to exercise such right (“Early
Termination Notice”) and a schedule (the “Early Termination Schedule”)
specifying the Corporation’s intention to exercise such right and showing in
reasonable detail the calculation of the Early Termination Payment. The
applicable Early Termination Schedule shall become final and binding on all
parties unless the Applicable Partner, within 30 calendar days after receiving
the Early Termination Schedule thereto provides the Corporation with notice of a
material objection to such Schedule made in good faith (“Material Objection
Notice”). If the parties, for any reason, are unable to successfully resolve the
issues raised in such notice within 30 calendar days after receipt by the
Corporation of the Material Objection Notice, the Corporation and the Original
Partner shall employ the Reconciliation Procedures as described in Section 7.09
of this Agreement.



--------------------------------------------------------------------------------

Section 4.03 Payment upon Early Termination. (a) Within three calendar days
after agreement between the Applicable Partner and the Corporation of the Early
Termination Schedule, the Corporation shall pay to the Applicable Partner an
amount equal to the Early Termination Payment. Such payment shall be made by
wire transfer of immediately available funds to a bank account designated by the
Applicable Partner.

(b) The “Early Termination Payment” as of the date of the delivery of an Early
Termination Schedule shall equal with respect to the Applicable Partner the
present value, discounted at the Early Termination Rate as of such date, of all
Tax Benefit Payments that would be required to be paid by the Corporation to the
Applicable Partner beginning from the Early Termination Date and assuming that
the Valuation Assumptions are applied.

ARTICLE V

SUBORDINATION AND LATE PAYMENTS

Section 5.01 Subordination. Notwithstanding any other provision of this
Agreement to the contrary, any Tax Benefit Payment or Early Termination Payment
required to be made by the Corporation to a Partner or to the Partners under
this Agreement (an “Exchange Payment”) shall rank subordinate and junior in
right of payment to any principal, interest or other amounts due and payable in
respect of any obligations in respect of indebtedness for borrowed money of the
Corporation and its Subsidiaries (“Senior Obligations”) and shall rank pari
passu with all current or future unsecured obligations of the Corporation that
are not Senior Obligations.

Section 5.02 Late Payments by the Corporation. The amount of all or any portion
of any Exchange Payment not made to any Partner when due under the terms of this
Agreement shall be payable together with any interest thereon, computed at the
Default Rate and commencing from the date on which such Exchange Payment was due
and payable.

ARTICLE VI

NO DISPUTES; CONSISTENCY; COOPERATION

Section 6.01 Original Partner Participation in the Corporation’s and
Partnerships’ Tax Matters. Except as otherwise provided herein, the Corporation
shall have full responsibility for, and sole discretion over, all Tax matters
concerning the Corporation and the Partnerships, including without limitation
the preparation, filing or amending of any Tax Return and defending, contesting
or settling any issue pertaining to Taxes. Notwithstanding the foregoing, the
Corporation shall notify the Original Partners of, and keep the Original
Partners reasonably informed with respect to the portion of any audit of the
Corporation and the Partnerships by a Taxing Authority the outcome of which is
reasonably expected to affect the Original Partners’ rights and obligations
under this Agreement, and shall provide to the Original Partners reasonable
opportunity to provide information and other input to the Corporation, the
Partnerships and their respective advisors concerning the conduct of any such
portion of such audit; provided, however, that the Corporation and the
Partnerships shall not be required to take any action that is inconsistent with
any provision of any of the Partnership Agreements.



--------------------------------------------------------------------------------

Section 6.02 Consistency. Except upon the written advice of an Advisory Firm,
the Corporation and the Partners agree to report and cause to be reported for
all purposes, including federal, state, local and foreign Tax purposes and
financial reporting purposes, all Tax-related items (including without
limitation the Basis Adjustment and each Tax Benefit Payment) in a manner
consistent with that specified by the Corporation in any Schedule required to be
provided by or on behalf of the Corporation under this Agreement. Any Dispute
concerning such advice shall be subject to the terms of Section 7.09; provided,
however, that only an Original Partner shall have the right to object to such
advice pursuant to this Section 6.02.

Section 6.03 Cooperation. The Partners shall each (a) furnish to the Corporation
in a timely manner such information, documents and other materials as the
Corporation may reasonably request for purposes of making any determination or
computation necessary or appropriate under this Agreement, preparing any Tax
Return or contesting or defending any audit, examination or controversy with any
Taxing Authority, (b) make itself available to the Corporation and its
representatives to provide explanations of documents and materials and such
other information as the Corporation or its representatives may reasonably
request in connection with any of the matters described in clause (a) above, and
(c) reasonably cooperate in connection with any such matter, and the Corporation
shall reimburse each Partner for any reasonable third-party costs and expenses
incurred pursuant to this Section.

ARTICLE VII

MISCELLANEOUS

Section 7.01 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed duly given and
received (a) on the date of delivery if delivered personally, or by facsimile
upon confirmation of transmission by the sender’s fax machine if sent on a
Business Day (or otherwise on the next Business Day) or (b) on the first
Business Day following the date of dispatch if delivered by a recognized
next-day courier service. All notices hereunder shall be delivered as set forth
below, or pursuant to such other instructions as may be designated in writing by
the party to receive such notice:

if to the Corporation, to:

c/o Och-Ziff Capital Management Group LLC

9 West 57th Street

New York, New York, 10019

Attention: Chief Legal Officer

Fax: (212) 790-0077

Electronic Mail: Jeffrey.Blockinger@ozcap.com



--------------------------------------------------------------------------------

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

(T) (212) 735-3000

(F) (212) 735-2000

Attention: Jennifer A. Bensch

if to the Operating Group Entities or OZ Advisors II, to:

c/o Och-Ziff Capital Management Group LLC

9 West 57th Street

New York, New York, 10019

Attention: Chief Legal Officer

Fax: (212) 790-0077

Electronic Mail: Jeffrey.Blockinger@ozcap.com

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

(T) (212) 735-3000

(F) (212) 735-2000

Attention: Jennifer A. Bensch

If to the Partners or any Partner, to:

the address and facsimile number set forth for such Partner in the records of
the Partnerships.

Any party may change its address or fax number by giving the other party written
notice of its new address or fax number in the manner set forth above.

Section 7.02 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart. Delivery of an executed signature
page to this Agreement by facsimile transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.



--------------------------------------------------------------------------------

Section 7.03 Entire Agreement; No Third Party Beneficiaries. This Agreement
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof. This Agreement shall be binding upon and inure solely to
the benefit of each party hereto and their respective successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

Section 7.04 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the law of the State of New York, without regard to the
conflicts of laws principles thereof that would mandate the application of the
laws of another jurisdiction.

Section 7.05 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

Section 7.06 Successors; Assignment; Amendments; Waivers. No Partner may assign
this Agreement to any person without the prior written consent of the
Corporation; provided, however, (i) that, to the extent Partnership Units are
effectively transferred in accordance with the terms of the Partnership
Agreements, and any other agreements the Original Partners may have entered into
with each other, or a Partner may have entered into with the Parent, the
Corporation, Holdings and/or any of the other Partnerships, the transferring
Partner shall assign to the transferee of such Partnership Units the
transferring Partner’s rights under this Agreement with respect to such
transferred Partnership Units, as long as such transferee has executed and
delivered, or, in connection with such transfer, executes and delivers, a
joinder to this Agreement, in form and substance reasonably satisfactory to the
Corporation, agreeing to become a “Partner” for all purposes of this Agreement,
except as otherwise provided in such joinder, and (ii) that, once an Exchange
has occurred, any and all payments that may become payable to a Partner pursuant
to this Agreement with respect to such Exchange may be assigned to any Person or
Persons, as long as any such Person has executed and delivered, or, in
connection with such assignment, executes and delivers, a joinder to this
Agreement, in form and substance reasonably satisfactory to the Corporation,
agreeing to be bound by Section 7.12 and acknowledging specifically the last
sentence of the next paragraph. For the avoidance of doubt, to the extent an
Original Partner or other Person transfers Partnership Units to an Original
Partner as may be permitted by any agreement to which the Partnership whose
Partnership Units are subject to such transfer is a party, the Original Partner
receiving such Partnership Units shall have all rights under this Agreement with
respect to such transferred Partnership Units as such Original Partner has,
under this Agreement, with respect to the other Partnership Units held by him.



--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions of this Section 7.06, no transferee
described in clause (i) of the immediately preceding paragraph shall have the
right to enforce the provisions of Section 2.04, 4.02, 6.01 or 6.02 of this
Agreement, and no assignee described in clause (ii) of the immediately preceding
paragraph shall have any rights under this Agreement except for the right to
enforce its right to receive payments under this Agreement.

No provision of this Agreement may be amended unless such amendment is approved
in writing by each of Parent, the Corporation and Holdings, on behalf of
themselves and the respective Partnerships they Control, and by Original
Partners who would be entitled to receive at least two-thirds of the Early
Termination Payments payable to all Original Partners hereunder if the
Corporation had exercised its right of early termination on the date of the most
recent Exchange prior to such amendment (excluding, for purposes of this
sentence, all payments made to any Original Partner pursuant to this Agreement
since the date of such most recent Exchange); provided, that no such amendment
shall be effective if such amendment will have a disproportionate effect on the
payments certain Partners will or may receive under this Agreement unless all
such Partners disproportionately effected consent in writing to such amendment.
No provision of this Agreement may be waived unless such waiver is in writing
and signed by the party against whom the waiver is to be effective.

All of the terms and provisions of this Agreement shall be binding upon, shall
inure to the benefit of and shall be enforceable by the parties hereto and their
respective successors, assigns, heirs, executors, administrators and legal
representatives. The Corporation shall require and cause any direct or indirect
successor (whether by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Corporation, by written
agreement, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Corporation would be required to perform
if no such succession had taken place. Notwithstanding anything to the contrary
herein, in the event an Original Partner transfers his Partnership Units to a
Permitted Transferee (as defined in each Partnership Agreement), excluding any
other Original Partner, such Original Partner shall have the right, on behalf of
such transferee, to enforce the provisions of Sections 2.04, 4.02 or 6.01 with
respect to such transferred Partnership Units.

Section 7.07 Titles and Subtitles. The titles of the sections and subsections of
this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.



--------------------------------------------------------------------------------

Section 7.08 Submission to Jurisdiction; Dispute Resolution.

(a) Any and all disputes which are not governed by Section 7.09, including but
not limited to any ancillary claims of any party, arising out of, relating to or
in connection with the validity, negotiation, execution, interpretation,
performance or non-performance of this Agreement (including the validity, scope
and enforceability of this arbitration provision) (each a “Dispute”) shall be
finally settled by arbitration conducted by a single arbitrator in New York in
accordance with the then-existing Rules of Arbitration of the International
Chamber of Commerce. If the parties to the Dispute fail to agree on the
selection of an arbitrator within ten (10) days of the receipt of the request
for arbitration, the International Chamber of Commerce shall make the
appointment. The arbitrator shall be a lawyer admitted to the practice of law in
the State of New York and shall conduct the proceedings in the English language.
Performance under this Agreement shall continue if reasonably possible during
any arbitration proceedings. In addition to monetary damages, the arbitrator
shall be empowered to award equitable relief, including, but not limited to an
injunction and specific performance of any obligation under this Agreement. The
arbitrator is not empowered to award damages in excess of compensatory damages,
and each party hereby irrevocably waives any right to recover punitive,
exemplary or similar damages with respect to any Dispute. The award shall be
final and binding upon the parties as from the date rendered, and shall be the
sole and exclusive remedy between the parties regarding any claims,
counterclaims, issues, or accounting presented to the arbitral tribunal.
Judgment upon any award may be entered and enforced in any court having
jurisdiction over a party or any of its assets.

(b) Notwithstanding the provisions of paragraph (a), the Corporation may bring
an action or special proceeding in any court of competent jurisdiction for the
purpose of compelling a party to arbitrate, seeking temporary or preliminary
relief in aid of an arbitration hereunder, and/or enforcing an arbitration award
and, for the purposes of this paragraph (b), each Partner (i) expressly consents
to the application of paragraph (c) of this Section 7.08 to any such action or
proceeding, (ii) agrees that proof shall not be required that monetary damages
for breach of the provisions of this Agreement would be difficult to calculate
and that remedies at law would be inadequate, and (iii) irrevocably appoints the
Corporation as such Partner’s agent for service of process in connection with
any such action or proceeding and agrees that service of process upon such
agent, who shall promptly advise such Partner of any such service of process,
shall be deemed in every respect effective service of process upon the Partner
in any such action or proceeding.

(c)

(i) EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF COURTS LOCATED
IN NEW YORK, NEW YORK FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING BROUGHT IN
ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH (B) OF THIS SECTION 7.08, OR ANY
JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED ARBITRATION
ARISING OUT OF OR RELATING TO OR CONCERNING THIS AGREEMENT. Such ancillary
judicial proceedings include any suit, action or proceeding to compel
arbitration, to obtain temporary or preliminary judicial relief in aid of
arbitration, or to confirm an arbitration award. The parties acknowledge that
the forum designated by this paragraph (c) have a reasonable relation to this
Agreement, and to the parties’ relationship with one another;



--------------------------------------------------------------------------------

(ii) The parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to personal jurisdiction
or to the laying of venue of any such ancillary suit, action or proceeding
brought in any court referred to in paragraph (c) (i) of this Section 7.08 and
such parties agree not to plead or claim the same; and

(iii) The parties hereby waive in connection with any Dispute any and all rights
to a jury trial.

Section 7.09 Reconciliation. In the event that the Corporation and an Applicable
Partner are unable to resolve a disagreement with respect to the matters
governed by Sections 2.04, 4.02 and 6.02 within the relevant period designated
in this Agreement (“Reconciliation Dispute”), the Reconciliation Dispute shall
be submitted for determination to a nationally recognized expert (the “Expert”)
in the particular area of disagreement mutually acceptable to both parties. The
Expert shall be a partner in a nationally recognized accounting firm or a law
firm (other than the Advisory Firm), and the Expert shall not, and the firm that
employs the Expert shall not, have any material relationship with either the
Corporation or the Applicable Partner or other actual or potential conflict of
interest. If the parties are unable to agree on an Expert within fifteen
(15) days of receipt by the respondent(s) of written notice of a Reconciliation
Dispute, the Expert shall be appointed by the International Chamber of Commerce
Centre for Expertise. The Expert shall resolve any matter relating to the
Exchange Basis Schedule or an amendment thereto or the Early Termination
Schedule or an amendment thereto within 30 calendar days and shall resolve any
matter relating to a Tax Benefit Schedule or an amendment thereto within 15
calendar days or as soon thereafter as is reasonably practicable, in each case
after the matter has been submitted to the Expert for resolution.
Notwithstanding the preceding sentence, if the matter is not resolved before the
date any payment that is the subject of a disagreement would be due (in the
absence of such disagreement) or any Tax Return reflecting the subject of a
disagreement is due, such payment shall be paid on the date such payment would
be due and such Tax Return may be filed as prepared by the Corporation, subject
to adjustment or amendment upon resolution. The costs and expenses relating to
the engagement of such Expert or amending any Tax Return shall be borne by the
Corporation; except as provided in the next sentence. The Corporation and each
Applicable Partner shall bear their own costs and expenses of such proceeding,
unless the Applicable Partner has a prevailing position that is more than 10% of
the payment at issue, in which case the Corporation shall reimburse such
Applicable Partner for any reasonable out-of-pocket costs and expenses in such
proceeding. Any dispute as to whether a dispute is a Reconciliation Dispute
within the meaning of this Section 7.09 shall be decided by the Expert. The
Expert shall finally determine any Reconciliation Dispute and the determinations
of the Expert pursuant to this Section 7.09 shall be binding on the Corporation
and the Applicable Partner and may be entered and enforced in any court having
jurisdiction.



--------------------------------------------------------------------------------

Section 7.10 Withholding. The Corporation shall be entitled to deduct and
withhold from any payment payable pursuant to this Agreement such amounts as the
Corporation is required to deduct and withhold with respect to the making of
such payment under the Code, or any provision of state, local or foreign tax
law. To the extent that amounts are so withheld and paid over to the appropriate
Taxing Authority by the Corporation, such withheld amounts shall be treated for
all purposes of this Agreement as having been paid to the Applicable Partner.

Section 7.11 Treatment as Corporation; Admission of the Corporation into a
Consolidated Group; Transfers of Corporate Assets.

(a) Holdings shall provide that all provisions of this Agreement shall
correspondingly apply, including the payment of Tax Benefit Payments by any
corporation owned directly or indirectly in whole or in part, now or in the
future, by Holdings, with respect to any Realized Tax Benefit with respect to
Holdings Group Partnership Units, that are part of an Exchange and in which such
corporation owns an interest, under the same terms and conditions as set forth
in this Agreement, and Holdings shall cause such corporation to execute and
deliver a joinder to this Agreement to such effect. If either (i) the Parent or
Holdings elects to be or is otherwise for any reason (e.g., whether due to a
change in law or an interpretation of existing law) treated as a corporation for
tax purposes, or (ii) the Parent holds Holdings directly or indirectly through
an entity that is treated as a corporation for tax purposes, then the provisions
of this Agreement shall apply (v) to Parent and/or Holdings, as appropriate, in
the same manner as it applies to the Corporation, and (w) to each partnership,
limited partnership and limited liability company Controlled by Parent or
Holdings as if each such entity were a Partnership; provided that, to the extent
any Partnership Units were Exchanged at a time when none of the events described
in clause (i) or (ii) above had yet occurred, then (y) each such Exchange shall
be treated for purposes of this Agreement as having occurred immediately after
the first to occur of such events described in clause (i) or (ii) above at the
Fair Market Value in existence at the time of such prior Exchange, and (z) the
entity that is to be treated in the same manner as the Corporation shall be
required to make the same Tax Benefit Payments pursuant to the terms of this
Agreement that it would have been required to make had it been treated in the
same manner as the Corporation on the date of such Exchange; provided, however,
that such Tax Benefit Payments shall be payable only with respect to
(I) Original Assets that are still owned at the time of the applicable event
described in clause (i) or (ii) above, and (II) taxable years of such entity
ending on or after the date of the applicable event described in clause (i) or
(ii) above. The parties agree that the terms of this Agreement will be applied
to any corporation under this Section 7.11 only if the aggregate Tax Benefit
Payments payable with respect to such corporation are reasonably expected to be
more than $10 million. For the avoidance of doubt, if an event described in
clause (i) or (ii) above occurs, an exchange of Holdings Group Partnership
Units, whether occurring before or after the occurrence of such event, shall be
treated as an Exchange for all purposes of this Agreement.



--------------------------------------------------------------------------------

(b) If the Corporation becomes a member of an affiliated or consolidated group
of corporations that files a consolidated income tax return pursuant to sections
1501 et seq. of the Code or any corresponding provisions of state, local or
foreign law, then: (i) the provisions of this Agreement shall be applied with
respect to the group as a whole; and (ii) Tax Benefit Payments, Early
Termination Payments and other applicable items hereunder shall be computed with
reference to the consolidated taxable income of the group as a whole.

(c) Notwithstanding any other provision of this Agreement, if Parent acquires
one or more assets that, as of an Exchange Date, have not been contributed to
the Operating Group Entities (other than Parent’s interests in the Corporation
and Holdings) (such assets, “Excluded Assets”), then all Tax Benefit Payments
due hereunder shall be computed as if such assets had been contributed to the
Operating Group Entities on a pro rata basis on the date such assets were first
acquired by Parent; provided, however, that if an Excluded Asset consists of
stock in a corporation, then, for purposes of this Section 7.11(c), (i) such
corporation (and any corporation Controlled by such corporation) shall be deemed
to have contributed its assets to the Corporation in a transaction described in
section 351 of the Code, and (ii) the Corporation shall be deemed to have
contributed all such assets to the Partnerships, in each case on the date on
which the Parent acquired stock of such corporation.

(d) If any entity that is obligated to make an Exchange Payment hereunder
transfers one or more assets to a corporation with which such entity does not
file a consolidated tax return pursuant to section 1501 of the Code, such
entity, for purposes of calculating the amount of any Exchange Payment (e.g.,
calculating the gross income of the entity and determining the Realized Tax
Benefit of such entity) due hereunder, shall be treated as having disposed of
such asset in a fully taxable transaction on the date of such contribution. The
consideration deemed to be received by such entity shall be equal to the fair
market value of the contributed asset (as reasonably determined by the governing
body, or the Person responsible for management, of such entity acting in good
faith), plus (i) the amount of debt to which such asset is subject, in the case
of a contribution of an encumbered asset or (ii) the amount of debt allocated to
such asset, in the case of a contribution of a partnership interest.

Section 7.12 Confidentiality. Each Partner and assignee acknowledges and agrees
that the information of the Corporation is confidential and, except in the
course of performing any duties as necessary for the Corporation and its
Affiliates, as required by law or legal process or to enforce the terms of this
Agreement, shall keep and retain in the strictest confidence and not disclose to
any Person any confidential matters, acquired pursuant to this Agreement, of the
Corporation or any Person included within the Parent and their respective
Affiliates and successors and the other Partners, including, without limitation,
the identity of the beneficial holders of interests in any fund or account
managed by the Parent or any of its Subsidiaries, confidential information
concerning the Parent, any Person included within the Parent and their
respective Affiliates and successors, the other Partners and any fund, account
or investment managed by any Person included within the Parent, including
marketing, investment, performance data, fund management, credit and financial
information, and other business affairs of the Corporation, any Person included
within the Parent and their respective Affiliates and successors, the other
Partners and any fund, account or investment managed directly or indirectly by
any Person included within the Corporation learned of by the Partner heretofore
or hereafter. This clause 7.12 shall not apply to (i) any information that has
been made publicly available by the Corporation or any of its Affiliates,
becomes public knowledge (except as a result of an act of such Partner in
violation of this Agreement) or is generally known to the business community



--------------------------------------------------------------------------------

and (ii) the disclosure of information to the extent necessary for a Partner to
prepare and file his or her tax returns, to respond to any inquiries regarding
the same from any taxing authority or to prosecute or defend any action,
proceeding or audit by any taxing authority with respect to such returns.
Notwithstanding anything to the contrary herein, each Partner and assignee (and
each employee, representative or other agent of such Partner or assignee, as
applicable) may disclose to any and all Persons, without limitation of any kind,
the tax treatment and tax structure of (x) the Corporation, the Partnerships,
the Partners and their Affiliates and (y) any of their transactions, and all
materials of any kind (including opinions or other tax analyses) that are
provided to the Partners relating to such tax treatment and tax structure.

If a Partner or assignee commits a breach, or threatens to commit a breach, of
any of the provisions of this Section 7.12, the Corporation shall have the right
and remedy to have the provisions of this Section 7.12 specifically enforced by
injunctive relief or otherwise by any court of competent jurisdiction without
the need to post any bond or other security, it being acknowledged and agreed
that any such breach or threatened breach shall cause irreparable injury to the
Corporation or any of its Subsidiaries or the other Partners and the accounts
and funds managed by the Corporation and that money damages alone shall not
provide an adequate remedy to such Persons. Such rights and remedies shall be in
addition to, and not in lieu of, any other rights and remedies available at law
or in equity.

Section 7.13 Partnership Agreement. To the extent this Agreement imposes
obligations upon a particular Partnership or a general partner of a Partnership,
this Agreement shall be treated as part of the relevant partnership agreement of
each Partnership as described in Section 761(c) of the Code and sections
1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury Regulations.

Section 7.14 Joinder. The Corporation hereby agrees that, to the extent it
acquires a general partnership interest, managing member interest or similar
interest in any Person after the date hereof, it shall cause such Person to
execute and deliver a joinder to this Agreement promptly upon acquisition of
such interest, and such person shall be treated as a “Partnership” for all
purposes of this Agreement. The Parent hereby agrees to cause any Corporate
Entity that acquires an interest in any Partnership Entity to execute a joinder
to this Agreement (to the extent such Person is not already a party hereto)
promptly upon such Person becoming subject to the provisions of Section 7.11(a),
and to cause any Partnership to execute a joinder to this Agreement promptly
upon any Corporate Entity owning an interest in such Partnership Entity becoming
subject to the provisions of Section 7.11(a).

Section 7.15 Breach of Section 2.13 of Partnership Agreements. The parties
hereby acknowledge and agree that the provisions of Section 2.13 of the
Partnership Agreements shall be binding upon the Partners for purposes of this
Agreement and are hereby incorporated into this Agreement, and shall be
controlling as to matters addressed thereby notwithstanding anything in this
Agreement to the contrary.

Section 7.16 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

[Signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent, the Corporation, Holdings, each Partnership and each
Partner have duly executed this Agreement as of the date first written above.

 

OCH-ZIFF HOLDING CORPORATION By:   /s/ Joel Frank     Name:   Joel Frank Title:
  Chief Financial Officer OCH-ZIFF HOLDING LLC By:   /s/ Joel Frank     Name:  
Joel Frank Title:   Chief Financial Officer OZ MANAGEMENT LP By:   Och-Ziff
Holding Corporation, its general partner By:   /s/ Joel Frank     Name:   Joel
Frank Title:   Chief Financial Officer OZ ADVISORS LP By:   Och-Ziff Holding
Corporation, its general partner By:   /s/ Joel Frank     Name:   Joel Frank
Title:   Chief Financial Officer OZ ADVISORS II LP By:   Och-Ziff Holding LLC,
its general partner By:   /s/ Joel Frank     Name:   Joel Frank Title:   Chief
Financial Officer

/s/ Daniel S. Och

Daniel S. Och THE OCH FAMILY 2007 GRAT By:   /s/ Daniel S. Och     Name:  

Daniel S. Och, as attorney-in-fact

for The Och Family 2007 GRAT

THE JONATHAN OCH GRAT By:   /s/ Daniel S. Och     Name:  

Daniel S. Och, as attorney-in-fact

for The Jonathan Och GRAT



 

THE NANCY G. BERNSTEIN GRAT By:   /s/ Daniel S. Och     Name:  

Daniel S. Och, as attorney-in-fact

for The Nancy G. Bernstein GRAT

THE SUSAN OCH KALVER GRAT By:   /s/ Daniel S. Och     Name:  

Daniel S. Och, as attorney-in-fact

for The Susan Och Kalver GRAT

DANIEL S. OCH DESCENDANTS’ TRUST By:  

/s/ Daniel S. Och

Name:  

Daniel S. Och, as attorney-in-fact

for The Daniel S. Och Descendants GRAT

JANE C. OCH 1999 GRAT By:  

/s/ Daniel S. Och

Name:  

Daniel S. Och, as attorney-in-fact

for the Jane C. Och 1999 GRAT

/s/ Joel Frank

Joel Frank

THE JOEL M. FRANK 2007 ANNUITY TRUST By:   /s/ Joel M. Frank     Name:   Joel M.
Frank, as Trustee

/s/ David Windreich

David Windreich

 

THE DAVID WINDREICH GRAT I By:   /s/ David Windreich     Name:  

David Windreich, as attorney-in-fact

for The David Windreich GRAT I

THE DAVID WINDREICH GRAT II By:   /s/ David Windreich     Name:  

David Windreich, as attorney-in-fact

for The David Windreich GRAT II

/s/ Joshua Ross

 

Joshua Ross



 

THE JOSHUA ROSS 2007 ANNUITY TRUST By:   /s/ Joshua Ross     Name:   Joshua
Ross, as Trustee

/s/ James-Keith Brown

James-Keith (JK) Brown THE JAMES-KEITH BROWN 2007 ANNUITY TRUST By:   /s/
James-Keith Brown     Name:   James-Keith Brown, as Trustee

/s/ Harold Kelly

Harold Kelly THE HAROLD A. KELLY, JR. 2007 ANNUITY TRUST By:   /s/ Harold A.
Kelly, Jr.     Name:   Harold A. Kelly, Jr., as Trustee

/s/ Boaz Sidikaro

Boaz Sidikaro THE BOAZ SIDIKARO 2007 ANNUITY TRUST By:   /s/ Boaz Sidikaro    
Name:   Boaz Sidikaro, as Trustee

/s/ Zoltan Varga

Zoltan Varga

/s/ Michael Cohen

Michael Cohen THE MICHAEL COHEN GRAT I By:   /s/ Joel Frank     Name:  

Joel Frank, as attorney-in-fact

for The Michael Cohen GRAT I

THE MICHAEL COHEN GRAT II By:   /s/ Joel Frank     Name  

Joel Frank, as attorney-in-fact

for The Michael Cohen GRAT II

 

/s/ Richard Lyon

Richard Lyon



 

THE RICHARD E. LYON, III 2007 ANNUITY TRUST By:   /s/ Richard E. Lyon, III    
Name:   Richard E. Lyon, III, as Trustee

/s/ James O’Connor

James O’Connor THE JAMES O’CONNOR 2007 ANNUITY TRUST By:   /s/ James O’Connor  
  Name:   James O’Connor, as Trustee

/s/ Kaushik Ghosh

Kaushik Ghosh THE KAUSHIK GHOSH 2007 ANNUITY TRUST By:   /s/ Kaushik Ghosh    
Name:   Kaushik Ghosh, as Trustee

/s/ Raaj Shah

Raaj Shah THE RAAJ SHAH 2007 ANNUITY TRUST By:   /s/ Raaj Shah     Name:   Raaj
Shah, as Trustee  

/s/ Anthony Fobel

Anthony Fobel

/s/ Arnaud Achache

Arnaud Achache ARNAUD C. ACHACHE FAMILY TRUST By:   /s/ Arnaud C. Achache    
Name:   Arnaud C. Achache Title:   Acting as attorney-in-fact for the Arnaud C.
Achache Family Trust

/s/ Dan Manor

Dan Manor

/s/ Massimo Bertoli

Massimo Bertoli

/s/ David Stonehill

David Stonehill



 

THE DAVID STONEHILL 2007 ANNUITY TRUST By:   /s/ David Stonehill     Name:  
David Stonehill, as Trustee THE ALISSA BUTTERFASS 2007 ANNUITY TRUST By:   /s/
David Stonehill     Name:   David Stonehill, as Trustee THE LYNNE FRENKEL 2007
ANNUITY TRUST By:   /s/ David Stonehill     Name:   David Stonehill, as Trustee
ZIFF INVESTORS PARTNERSHIP, L.P. II By:   Ziff Investment Management, L.L.C.,
its general partner By:   /s/ Robert D. Ziff     Name:   Robert D. Ziff Title:  
Co-President ZIFF INVESTORS PARTNERSHIP, L.P. IIA By:   Ziff Investment
Management, L.L.C., its general partner By:   /s/ Robert D. Ziff     Name:  
Robert D. Ziff Title:   Co-President

Signature Page to Tax Receivable Agreement